Filed 8/16/21 Marriage of Greene CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parents from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re Marriage of MARTIN D.                                 B304903
and HAMANI GREENE.                                          (Los Angeles County Super.
                                                            Ct. No. 18STFL00554)

MARTIN D. GREENE,

         Respondent,

         v.

HAMANI GREENE,

         Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Joseph M. Lipner, Judge. Affirmed.
     Hamani Greene, in pro. per., for Appellant.
     Latanya Sewell for Respondent.

                              __________________________
       Hamani Greene (Mother) appeals from a family court order
denying her request for a move-away order to relocate to Chicago,
Illinois with three-year-old Madison, the daughter of Mother and
Martin Greene (Father). On appeal, Mother contends the family
court misstated and omitted material evidence in its statement of
decision and erred in weighing the factors for assessing a move-
away request set forth by the Supreme Court in In re Marriage of
LaMusga (2004) 32 Cal.4th 1072 (LaMusga). We affirm.

     FACTUAL AND PROCEDURAL BACKGROUND1

A.     The Dissolution and the Prior Custody Orders
       Mother and Father met in 2014 and married in September
2016. Madison was born in October 2016. Starting in November
2017 Mother worked remotely as a medical science liaison for a
biotechnology company headquartered in Chicago, Illinois.
Mother has family in Chicago and lived there prior to her
relationship with Father. Father worked as a project manager
for a construction company in downtown Los Angeles. The family
lived in an apartment in Encino, California.
       On January 10, 2018 Father filed a request for a domestic
violence restraining order against Mother, which was set for a
hearing on April 4, 2018. (Greene v. Greene (Super Ct. L.A.
County, No. 18STRO00243).) On January 16 Father filed a


1      Our summary of the background facts is based on the
undisputed facts set forth in the family court’s January 22, 2020
statement of decision and the testimony and exhibits admitted at
the evidentiary hearing on Mother’s request for a move-away
order.




                                2
petition for dissolution of marriage, and on February 16 he filed a
request for order seeking custody orders. On March 16 Mother
filed a request for order to move with Madison to Chicago.
       On April 4, 2018, the date set for a hearing on Father’s
requests for a restraining order and custody orders, Mother and
Father reached a stipulation in which they agreed to a custody
arrangement premised on Madison remaining in Los Angeles.
The stipulation provided Mother and Father would share legal
custody over Madison, and Father would have physical custody
on alternate weekends and Monday evenings to Tuesday
evenings on the other weeks, with Mother having custody at all
other times. Father took his request for custody orders off
calendar and his request for a domestic violence restraining order
off calendar with prejudice. The stipulation provided that
“[n]either party shall move the child from the State of California
without the other party’s written consent or court order, which
shall not be unreasonably withheld.” The family court entered
the stipulation as its order.
       On June 7, 2018, Mother filed a second request for order to
move with Madison to Chicago. The family court set an
evidentiary hearing for October 3 and 4, 2018 and appointed a
Family Court Services child custody evaluator to conduct a one-
day parenting plan assessment. At the evidentiary hearing, child
custody evaluator Dr. Adrienne Salick testified she interviewed
each parent for an hour, as well as paternal grandfather Ronald
Greene2 and a nanny employed by Mother. Dr. Salick also
observed each parent’s interaction with Madison. Dr. Salick

2      To avoid confusion we refer to paternal grandfather by his
first name.




                                 3
testified Madison, then two years old, was very happy and had a
strong positive connection to both parents. However, the parents’
relationship with each other was strained, and they had
significant difficulty communicating about Madison’s care and
the time-sharing arrangements. Father wanted equal time with
Madison and felt Mother acted unilaterally; Mother felt Father,
who had moved to Claremont to live with Ronald, worked long
hours and was unavailable to spend time with Madison. Mother
informed Dr. Salick she had better career advancement
opportunities in Chicago and Madison would have better
educational opportunities.
       Dr. Salick recommended Mother be allowed to move to
Chicago with Madison, with Madison spending up to five
consecutive nights with Father every month, alternating between
Los Angeles and Chicago, with additional visitation on holidays.
Dr. Salick reported that “[Mother] assure[d] that she will co-
parent and promote the relationship and keep [Father]
informed.”
       On October 4, 2018, before the conclusion of the evidentiary
hearing, Mother and Father reached a stipulation for custody and
child support, as well as outstanding issues involving spousal
support and property division. As part of the stipulation, Mother
agreed she would remain in Los Angeles, and she and Father
agreed to share joint legal custody of Madison, with Mother to
retain primary physical custody and Father to have visitation
every other weekend from Thursday evening through Monday
evening, plus Thursday overnights during his off-weeks (an
approximately 30% timeshare). Mother and Father agreed child
exchanges would occur at a North Hollywood police station on a
temporary basis, and the parents would attend eight joint




                                4
therapy sessions, for which Mother would pay any out-of-pocket
costs remaining after submitting the bills to her insurance.
       Mother confirmed on the record her agreement to the
stipulation. Father’s attorney agreed to prepare a judgment, and
the family court set an OSC re: entry of judgment for January 31,
2019. Mother subsequently decided she did not want the
stipulation to be entered as a judgment, causing Father to file a
motion to enforce the stipulation and enter judgment. The court
granted the motion and entered judgment effective August 27,
2019.
       Just three months after entering into the stipulation, on
December 20, 2018 Mother filed her third request for order to
move to Chicago (the move-away RFO).3 Father opposed the
request.

B.    Evidentiary Hearing
      The family court held an evidentiary hearing on the move-
away RFO on four days between August 15 and October 18, 2019.
Mother represented herself at the hearing. Mother, Father, and
Ronald testified. The court admitted hundreds of pages of
Mother’s and Father’s written communications through the
Talking Parents messaging software sent from February 2018
through the time of the hearing. The court also admitted
Father’s work timesheets for the period from October 2018 to
May 2019 (showing Father recorded an average of 9.3 hours of


3     Two weeks earlier the family court denied Mother’s
December 3, 2018 ex parte application to move to Chicago,
finding no grounds for exigent relief under Family Code section
3064.




                                5
work per weekday during that period); sign-in sheets for
Madison’s preschool from November 2018 through February 2019
(showing Mother was the primary parent for dropoff and pickup);
Dr. Salick’s October 3, 2018 report and testimony; and
photographs of Mother and Madison at preschool and family
events.

      1.     Father’s testimony
      Father testified that in November 2017, Mother, upon
learning of Father’s infidelity, destroyed all of his clothing and
other personal property and damaged his car. In December 2017
Father left the family home and moved to live with his father in
Claremont. In January 2018 Mother showed up at Father’s
workplace with Madison in the car to confront him. Father
started to enter a public stairwell, and Mother grabbed his bag,
causing its contents to fall out. Father asked what she was
doing, and she started yelling “don’t hit me!” While this was
happening, Madison was sitting alone in the car on a major
street. When Father later returned to his car, he found his car
had been keyed. Mother also called Father’s work repeatedly,
and Father’s boss admonished him the disruptions were
unacceptable. Father also testified that in the summer of 2018
Mother attempted to grope him, and she stole his wallet during a
custodial exchange.
      As to their shared custody of Madison, Father testified
Mother unilaterally canceled his visits between five and 10 times
in the past year. On the evening before the evidentiary hearing,
when Father was scheduled to take Madison, Mother did not
show up at the exchange location. Mother would often cancel
exchanges because she claimed Madison was sick, but Mother




                                6
never provided a doctor’s note, and she declined to give Madison
to Father even when she acknowledged Madison was improving
or only mildly sick. Father acknowledged Madison was often sick
but attributed it to her beginning preschool. Mother also tried to
dictate Father’s makeup days, insisting he take those days when
Mother had work commitments, and not when Father preferred
to have additional time with Madison (for example, when he had
visiting family).
       Mother also tried to intrude into Father’s parenting time
with Madison. Mother told Father he had no right to make
decisions concerning Madison’s diet, and Mother would
frequently call during Father’s time and insist on speaking with
Madison up to six or seven times in a 24-hour period. If Father
failed to tell Mother who was caring for Madison while he was at
work, Mother threatened to call the police. On one occasion,
Mother rescinded permission she previously gave for Father to
travel with Madison to Memphis to visit his family, stating the
trip would cut into her custodial time. Father had to apply to the
family court ex parte for permission to travel, which the court
granted.
       Mother threatened to move to Chicago with Madison
numerous times, and Father believed she did this to extract
custody concessions, noting that the move-away RFO followed
Mother’s repeated expression of her dissatisfaction with the
custody terms of the stipulation. Despite Mother’s representation
to Dr. Salick that Mother had a support network and better
career options in Chicago, Father believed Madison was not
particularly bonded with any of her relatives in Chicago, and
Mother’s employment, where she planned to take Madison for
daycare, was 50 miles from where Mother planned to live.




                                7
      Father testified he worked 40 hours each week, from 8:00
a.m. to 5:00 p.m. Monday through Friday. Notwithstanding the
time sheets showing he worked full days during his Fridays with
Madison, he sometimes worked Fridays from home. Further, his
job did not require travel, dinners, late nights, or surprise
demands. Father admitted he never dropped off or picked up
Madison from preschool, but the custody order stipulated that he
and Mother would exchange Madison later in the afternoon in
North Hollywood to allow Mother to spend more time with
Madison after preschool. Father was available to pick up
Madison after the end of his work day.
      Father acknowledged he never participated in preschool
programs and activities during weekdays, and he never observed
Madison in preschool, but he met with Madison’s teachers and
attended weekend programs. Since the dissolution, Father had
not attended Madison’s regular medical or dental checkups, but
this was because Mother scheduled the appointments at times
convenient to her and only later provided him with notice.
Father took Madison to the doctor’s office when she was sick in
his custody.

     2.     Mother’s testimony4
     Mother asserted she did not interfere with Father’s
parenting time. She denied she would withhold Madison from



4     Mother’s move-away RFO and supporting declaration, as
well as Father’s responsive declaration, are not included in the
record on appeal. We assume Mother set forth facts supporting
the move-away RFO in her declaration; however, Mother




                                8
Father if Madison simply had the “sniffles.” Mother
acknowledged that on one occasion when Madison was “severely
ill” with a gastrointestinal illness in Mother’s care, Mother kept
Madison during Father’s 24-hour custody time until all her
symptoms were gone. Mother also admitted she refused to make
an exchange in August 2018 because Ronald, with whom she
recently had an altercation, was there to pick up Madison.
Mother acknowledged Ronald typically made the afternoon
exchanges while Father was at work and Mother’s brother
frequently made exchanges on her behalf.5 Mother admitted,
when shown some of her Talking Families messages to Father,
that she had told Father with respect to childcare that she was
going to do what best fit her budget and her and Madison’s
schedule, and it was “not about” Father. Mother also admitted
telling Father he did not have a say in Madison’s diet because
Madison lived mostly with Mother, but Mother asserted she said
this in the context of Madison’s gastrointestinal issues.
       Mother proposed in her move-away RFO that Father have
only four weeks of visitation with Madison in Los Angeles each
year to minimize the strain of air travel on Madison, but Father
could visit Madison in Chicago at other times. Mother believed it


provided only limited testimony at the evidentiary hearing in
response to questions from Father’s attorney.
5     Mother hired her brother as a full-time nanny after
Madison’s preschool term ended in June 2018. Mother did not
need a full-time nanny while Madison was in pre-school; Mother
used a nanny when she had to attend evening or dinner
meetings.




                                9
was “equally important” Madison spend time with her relatives
in Chicago as it was to spend time with Father. Mother
acknowledged her existing house in Chicago was 50 miles from
her job, but she asserted it was a temporary arrangement, and
she planned to move closer to her job once she settled in. Asked
by the family court what had changed between Mother’s
agreement to withdraw her previous move-away request in
October 2018 and her filing of the December 2018 move-away
RFO, Mother responded she erroneously believed she and Father
could work out their issues, and her job responsibilities in Los
Angeles changed to require more travel.
      With respect to Father’s allegations of domestic violence,
Mother admitted she damaged some of Father’s clothing,
personal items, and car when she first learned of his marital
infidelity. Mother also acknowledged she had previously testified
inconsistently that Father’s allegations she had damaged his
clothing were false. Mother admitted visiting Father’s workplace
with Madison in January 2018, but she denied keying his car.

       3.    Ronald’s Testimony
       Ronald testified he often handled the exchanges and cared
for Madison during Father’s visitation while Father was at work.
Father would normally arrive home around 6:30 p.m. and
provided the majority of Madison’s care. Ronald had a strong
relationship with Mother, whom he thought of as a daughter,
during the parents’ marriage and for the first several months
after their separation. However, as Mother had testified, in July
2018 Ronald and Mother got into an argument at a scheduled
exchange outside of a restaurant over Mother’s belief Ronald
supported falsehoods in Father’s custody declarations. When




                               10
Ronald began to carry Madison to his vehicle, Mother started to
scream repeatedly, “Give me back my baby.” Mother then called
the police on Ronald.

C.    Statement of Decision
      On January 22, 2020 the family court issued a 24-page
statement of decision and order denying the move-away RFO.6
The court found Mother had perpetrated domestic violence
against Father in November 2017 and January 2018 by
shredding Father’s clothing and damaging his car, but Father
had not demonstrated Mother committed domestic violence by
the alleged theft of Father’s wallet in July 2018 or Mother’s
repeated calls and appearances at Father’s workplace.7 The court
found the presumption under Family Code section 3044,
subdivision (a), against awarding sole or joint physical or legal




6     The family court issued a proposed statement of decision on
December 23, 2019, and Mother, then represented by an
attorney, filed detailed objections. The family court made minor
revisions to the proposed statement of decision but largely
overruled Mother’s objections.
7      Mother also alleged Father made statements that
constituted acts of domestic violence towards her, including
telling Mother she was responsible for his infidelity, commenting
Madison did not have “nappy hair,” and posting a clip of women
fighting on his social media titled “Baby Mama v. Side Chick.”
The family court found that “while these statements may be
unkind or tasteless[,] they do not constitute acts of domestic
violence in the circumstances of this case.”




                               11
custody to the perpetrator of domestic violence therefore applied,8
but Mother rebutted the presumption under the factors set forth
in section 3044, subdivision (b). Mother had a close bond with
Madison, was a “caring and thoughtful mother,” and had taken
care of Madison for a substantial amount of time since November
2017. In addition, Father had given up his right to a restraining
order by dismissing his request with prejudice, and Mother had
not committed subsequent acts of domestic violence.9
       The family court concluded Madison would suffer detriment
if she moved to Chicago with Mother. The court found Father, as
the noncustodial parent,10 met his initial burden of proving


8      All further undesignated statutory references are to the
Family Code. Family Code section 3044, subdivision (a), creates
a rebuttable presumption that “an award of sole or joint physical
or legal custody of a child to a person who has perpetrated
domestic violence is detrimental to the best interest of the child
. . . This presumption may only be rebutted by a preponderance
of the evidence.”
9     Mother contends the family court erred in making findings
in the statement of decision that she committed acts of domestic
violence in 2017 and 2018 because Father dismissed his domestic
violence restraining order with prejudice as part of the first
stipulation on custody and visitation. Because the family court
found Mother successfully rebutted the custody presumption
under section 3044, and its findings did not affect the court’s
decision in denying Mother’s move-away RFO, we do not reach
Mother’s contention.
10    The family court held the parents’ stipulated judgment on
custody “seems to give [Mother] primary physical custody, with
generous visitation time (approximately 30% ) to [Father].”
(Citing In re Marriage of Whealon (1997) 53 Cal.App.4th 132, 142




                                12
detriment to Madison, and “based on the testimony at the
hearing and the parents’ Talking Parents
communications, . . . that there is a realistic possibility that
[Father] will lose his connection with Madison if she relocates to
Chicago.” The court found Father credibly testified Mother
sought to reduce his parenting time, canceled his visits, withheld
Madison from visits when Madison was under the weather but
not too sick, and asserted the right to make decisions about
Madison’s childrearing without Father.
       As urged by both parents, the family court reviewed the
entirety of the parents’ Talking Parents communications. The
court found there was a pattern of Mother limiting Father’s
visits, and it cited multiple examples, including: (1) In August
2018 Mother wrote to cancel an exchange a half hour before the
scheduled time (when Father was already waiting at the
exchange location) because Mother was “not feeling well”; (2) In
April 2019 Mother wrote shortly before an exchange that she
would not be able to bring Madison because of a “significant
conflicts that will likely span beyond [Madison’s] bedtime,”
ignoring Father’s question whether Mother’s brother could make
the exchange and telling Father he could make up his time
during Mother’s upcoming “extensive work travel”; and (3) In
May 2019 Mother declined to bring Madison to a scheduled
exchange because Father had kept Madison longer on the


[parenting schedule of alternate weekends and Wednesday
overnights did not constitute joint physical custody, but instead
an arrangement where “one parent had, in substance, primary
physical custody of the child and the other generous visitation
rights”].)




                                13
previous exchange (at Mother’s request), asserting, “I just picked
her up yesterday and it does not make sense to drop her right
back off.”
       Numerous communications showed Mother blaming Father
for Madison being sick, including: (1) In October 2018 Mother
wrote “there is an obvious pattern of [Madison] returning home
with a cold or virus of some sort”; (2) In November 2018 Mother
wrote, “I do not think our current [a]rrangement is in her best
interest. . . . She has consistently been returned home with viral
infections”; (3) In December 2019 Mother wrote, “Madison picked
up a cold since being in your care” and “[t]he current
arrangement is very disruptive and unstable. It doesn’t matter
whether or not it’s been agreed to”; and (4) In March 2019
Mother wrote, “As usual, Madison came back [from an overnight
visit] with a cold and germs. She was not this way when I
delivered her to you.” Mother also unilaterally canceled Father’s
visitation due to Madison’s health. In December 2018 Mother
refused to bring Madison to an exchange for Father’s overnight
visit, asserting only a few hours beforehand that Madison had
been sick with a fever. Later that month, Mother wrote that
Madison should remain with her during Father’s time because
Madison had “not resolved her infection” and needed to “be in one
place until it is fully resolved.”
       The family court also identified several Talking Parents
communications showing Mother believed she had the right to
control Madison’s care and consistently objected to Father’s
custody time with Madison. For example, in July 2018 Mother
objected to the way Madison’s hair was being combed in Father’s
care. Mother also wrote as to the custody arrangement, “I simply
will not agree to more of a timeshare because that is too much




                               14
instability for Madison. As it stands now, the eight nights is too
much away from her home. . . .” In January 2019 Mother wrote,
“[Y]ou do not have a say on what her diet is if she mostly lives
with me” and “[t]his arrangement is not working[.] I said this to
you before but you do not seem to care about what is best for our
daughter.” In February 2019 Father complained to Mother that
she had called him nine times in the prior 24 hours during his
custody time, to which Mother responded, “I am never intrusive
on your time. I have explained to you that I think that it is [in]
Madison’s best interest to speak with or [F]acetime her primary
caregiver at least once daily.”
      The July 2018 Talking Parents communications also
corroborated Father’s testimony that Mother withdrew her
permission at the last minute for him to travel with Madison to
see his family in Memphis, requiring him to seek ex parte relief.
Conversely, in January 2019 Mother informed Father she was
taking Madison to Ohio for a funeral of a family member. Father
proposed he instead take care of Madison because of the cold
weather forecast for Ohio, because Madison had been sick, and
because Father had missed the previous weekend with Madison
due to a swap requested by Mother. Father also suggested he use
the time to makeup for some of his prior canceled time, but
Mother rejected the proposal and purchased plane tickets for her
and Madison without continuing to discuss options with Father
When Father expressed his displeasure with Mother’s decision
and asked her to “be sure to keep [Madison’s] hands clean, head
covered and coat zipped up please,” Mother responded with over a
page of angry responses in capital letters, criticizing Father’s
parenting of Madison and explaining Mother’s decision. As to
Father’s suggestion for Madison’s care in the cold, Mother said,




                               15
“THANKS BUT I KNOW HOW TO TAKE CARE OF MADISON.”
Mother also refused to tell Father where she would be staying
with Madison, stating “[d]ue to the nature of our relationship,
quite frankly I don’t feel comfortable with you knowing where I
am staying.”
      The family court concluded from the Talking Parents
communications that Mother did not appear to be acting
maliciously toward Father, but her approach nonetheless sought
to limit Father’s time and assert control over the parenting of
Madison. Mother generally did not address scheduling
challenges by allotting more time to Father, except on occasions
where she asked him on short notice to care for Madison during
her own work emergencies. The court found Father’s
communications were “far from a model of cooperation and
coparenting,” but Father did not try to limit Mother’s time or
bond with Madison, and “nothing in [Father’s] communications or
the other evidence makes the Court believe that [Father] would
interfere with or hinder [Mother’s] relationship with Madison.”
      As additional evidence a move to Chicago would be
deleterious to Madison’s relationship with Father, the family
court identified Mother’s unnecessary altercation with Ronald at
the exchange in July 2018 and subsequent hostilities, as well as
Mother’s proposal at the evidentiary hearing that Father only
receive four 5-day visits with Madison in Los Angeles each year.
The court found Dr. Salick’s October 2018 recommendation after
the one-day assessment that Mother be allowed to move away to
be unpersuasive because “the [c]ourt has had the opportunity, in
connection with [Mother’s] subsequently filed move-away
request, to spend more time with the parents and their evidence
than the evaluator did. . . . The evidentiary hearing involved




                              16
significant information about events that transpired after the
evaluation.” For example, Dr. Salick reported Mother had
assured her that after moving to Chicago, Mother would “co-
parent and promote [Father’s] relationship [with Madison] and
keep Father informed,” yet the court found Mother “was not able
to co-parent to promote [Father’s] relationship with Madison,
even though both parents lived in the same city.”
       In addition, the court found Madison would be commuting
100 miles per day in Chicago, yet Mother had admonished Father
on Talking Parents as to their current custody arrangement that
“[t]here are a number of studies . . . which have supported that
children should not be in a car seat for extended periods of
time. . . . I hope that you would pay more attention to what this
ridiculous [a]rrangement is doing to our daughter.”
       After finding Father met his initial burden of showing
Madison would suffer detriment if she moved to Chicago, the
family court considered the eight factors set forth in La Musga
for evaluating a move-away request: “[1] the children’s interest in
stability and continuity in the custodial arrangement; [2] the
distance of the move; [3] the age of the children; [4] the children’s
relationship with both parents; [5] the relationship between the
parents including, but not limited to, their ability to communicate
and cooperate effectively and their willingness to put the
interests of the children above their individual interests; [6] the
wishes of the children if they are mature enough for such an
inquiry to be appropriate; [7] the reasons for the proposed move;
and [8] the extent to which the parents currently are sharing
custody.” (La Musga, supra, 32 Cal.4th at pp. 1072, 1101.)
       The family court found that Madison’s interest in stability
and continuity of custody (factor 1) favored the move, although




                                 17
the court noted Father was “a loving and caring father” and the
move would disrupt his care and emotional bond. The existing
timeshare (factor 8) militated “somewhat” in favor of relocation
with Mother, Madison’s primary custodian. Madison’s
relationship with both parents (factor 4) and Madison’s wishes
(factor 6) were neutral because Madison was strongly bonded to
both parents and too young to express a preference. Also neutral
was Mother’s rationale for the move (factor 7): on one hand,
Mother presented evidence she had family in Chicago who could
support Madison, but on the other, Mother failed to present any
evidence other than her testimony that the Chicago position
would provide more favorable work conditions, and Mother’s
pattern of serially filing and then withdrawing move-away
requests “len[t] some credence” to Father’s argument Mother was
using her move-away threats as leverage in their custody
negotiations.
       The family court found the great distance of the move
(factor 2) and Madison’s age (then three years old) (factor 3)
weighed against the move because Madison’s nascent bond with
Father would be damaged absent “continuing frequent custodial
time with, and involvement by, her father.” The court found
significant the parents’ relationship (factor 6), which “strongly
advise[d] against moving to Chicago.” Both parents were unable
to communicate and cooperate effectively and to put Madison’s
interests first.11 The court concluded, “The parties have not been


11   The family court observed, “[s]o bad are the parents’
communication with one another that they have even been
unable to schedule co-parenting counseling sessions, which they
agreed to as part of the stipulated judgment.” Mother argued she




                                18
able to coordinate and cooperate in the same city, much less
would they be able to do so across the country. . . . [I]f Madison
moved to Chicago with [Mother] she would run the serious risk of
losing a relationship with her father.”
      The family court provided a revised custody order that
would take effect if Mother moved to Chicago. Under the order,
Father would have primary physical custody of Madison. Father
would bring Madison to Chicago to stay with Mother for one 5-
night overnight visit for each of five months of the year and for
two consecutive weeks in July, at Father’s expense. Mother
would be entitled to one 5-night overnight visit with Madison in
Los Angeles during each of five other months, at Mother’s
expense, and an additional week alternating between Christmas
and Thanksgiving.
      Mother timely appealed. 12




presented a list of counselors as provided under the judgment
and it was an unexcused violation by Father not to accept one,
but the court found in reviewing the Talking Parents
communications and testimony that “the parties negotiated and
discussed themselves in circles, resulting in a stalemate that left
them exhausted and irate.”
12     Mother filed a motion for reconsideration of the tentative
statement of decision, which the family court set for hearing after
it issued the final statement of decision and order. The appellate
record does not indicate the disposition of the motion, which we
assume was denied or withdrawn. Mother does not on appeal
challenge any ruling on her motion for reconsideration.




                                19
                           DISCUSSION

A.     Governing Law and Standard of Review
       “A parent entitled to the custody of a child has a right to
change the residence of the child, subject to the power of the
court to restrain a removal that would prejudice the rights or
welfare of the child.” (§ 7501, subd. (a).) Accordingly, when a
custodial parent proposes to relocate a child, “the noncustodial
parent has the burden of showing that the planned move will
cause detriment to the child in order for the court to reevaluate
an existing custody order.” (LaMusga, supra, 32 Cal.4th at
p. 1096; accord, In re Marriage of Winternitz (2015) 235
Cal.App.4th 644, 648-649 (Winternitz).) “The extent to which a
proposed move will detrimentally impact a child varies greatly
depending upon the circumstances. We will generally leave it to
the superior court to assess that impact in light of the other
relevant factors in determining what is in the best interests of
the child.” (LaMusga, at p. 1097; accord, Winternitz, at p. 649.)
       “If the noncustodial parent makes such an initial showing
of detriment, the [family] court must perform the delicate and
difficult task of determining whether a change in custody is in
the best interests of the child[].” (LaMusga, supra, 32 Cal.4th at
p. 1078; accord, Winternitz, supra, 235 Cal.App.4th at p. 650.)
“[T]his area of law is not amenable to inflexible rules.”
(LaMusga, at p. 1101.) Rather, the family court must “exercise
[its] discretion to fashion orders that best serve the interests of
the children in the cases before [it],” applying the eight-factor test
established by the La Musga court. (Ibid.; see In re Marriage of
C.T. & R.B. (2019) 33 Cal.App.5th 87, 106 [“These factors are
commonly referred to as the LaMusga factors. We recognize that




                                 20
this list of factors is not exhaustive. [Citation.] ‘[E]ach case must
be evaluated on its own unique facts.’”].)
       “We review orders granting or denying move-away requests
for abuse of discretion.” (Jacob A. v. C.H. (2011) 196 Cal.App.4th
1591, 1598-1599; see In re Marriage of Burgess (1996) 13 Cal.4th
25, 32 [“The standard of appellate review of custody and
visitation orders is the deferential abuse of discretion test.”]; In re
Marriage of Fajota (2014) 230 Cal.App.4th 1487, 1497 [“We
review custody and visitation orders for an abuse of discretion,
and apply the substantial evidence standard to the court’s factual
findings.”].) “Generally, a trial court abuses its discretion if there
is no reasonable basis on which the court could conclude its
decision advanced the best interests of the child.” (Jacob A., at
p. 1599.) A court also abuses its discretion “‘by applying
improper criteria or by making incorrect legal assumptions.’” (In
re Marriage of C.T. & R.B., supra, 33 Cal.App.5th at p. 97;
accord, Jane J. v. Superior Court (2015) 237 Cal.App.4th 894,
901.) Ultimately, “[t]he test is not whether [the reviewing court]
would have made the same order or whether the trial court could
have reasonably made some other order, but ‘whether the trial
court could reasonably have concluded that the order in question
advanced the “best interest” of the child.’” (Lester v. Lennane
(2000) 84 Cal.App.4th 536, 595; accord, Burgess, at p. 32 [“The
precise measure is whether the trial court could have reasonably
concluded that the order in question advanced the ‘best interest’
of the child.”].)




                                  21
B.     The Family Court Did Not Abuse Its Discretion in Finding
       a Move to Chicago Was Not in Madison’s Best Interest
       In denying the move-away RFO, the family court
considered all of the LaMusga factors and concluded based on
Madison’s young age, the great distance of the move, and
Mother’s and Father’s inability to communicate and coparent
effectively that “if Madison moved to Chicago with [Mother] she
would run the serious risk of losing a relationship with her
father.” The court did not abuse its discretion.
       Substantial evidence supported the family court’s factual
findings that Mother consistently sought to reduce Father’s
parenting time and asserted the unilateral right to make
decisions about Madison’s rearing. The court found Father
“credibly testified” on these topics, and it cited numerous Talking
Parents communications where Mother canceled a scheduled
exchange with Father because Mother was not feeling well or had
a work conflict, or Mother decided not to drop Madison off after
only a short stay with Mother. As the family court found, Mother
did not appear to be acting maliciously to Father, but Mother
reflexively addressed the challenges inherent in sharing custody
by limiting Father’s time and prioritizing her own schedule,
rather than allotting more time to Father or accommodating his
requests, as exemplified by Mother’s insistence on taking
Madison with her to Ohio in January for a funeral but refusal to
let Father take Madison to Memphis to see his family. By
contrast, although Father’s communications were also “far from a
model of cooperation and coparenting,” Father did “not try to
limit [Mother’s] time or bond with Madison.”
       The family court also cited numerous instances where
Mother tried to control how Father parented Madison, blaming




                                22
Father repeatedly for Madison’s minor ailments, objecting to the
way Madison’s hair was combed, telling Father he did “not have a
say on what her diet is if she mostly lives with me,” calling
repeatedly during Father’s visits, and continually asserting that
the custody arrangement was not working and Madison should
not have to travel so much. As discussed, based on these findings
and others set forth in the statement of decision, the family court
concluded that insofar as “the parties have not been able to
coordinate and cooperate in the same city, much less would they
be able to do so across the country.”
       The family court properly considered all the LaMusga
factors, and it was within the court’s broad discretion to attach
paramount importance to the parents’ relationship (factor 5),
which in combination with the distance of the move and
Madison’s age (factors 2 and 3), resulted in a “serious risk of
[Madison] losing a relationship with her father,” considerations
sufficient to overcome both Mother’s presumptive right to
relocate and the La Musga factors that supported a move,
including the existing custody arrangement and Mother’s greater
timeshare (factors 1 and 8). (LaMusga, supra, 32 Cal.4th at p.
1093 [“The weight to be accorded to such factors must be left to
the court’s sound discretion.”].)
       The facts of this case mirror those in LaMusga. There, the
mother with primary physical custody sought an order to move to
Cleveland, Ohio with the parents’ two young children.
(LaMusga, supra, 32 Cal.4th at p. 1079.) A court custody
evaluator testified the mother was struggling with supporting
frequent contact between the children and their father, did not
support additional time with father even though he lived only
five miles away, and consistently limited father’s custody time.




                                23
(Id. at p. 1080.) The evaluator expressed a concern “‘about [the
mother’s] willingness to follow through on regular and consistent
visitation if she is half a country away’” and opined “‘the children
have not reached an age where they can maintain this
attachment [to the father] if they are away from him over long
distance and time.’” (Ibid.) The family court denied mother’s
move-away request, placing “‘primary importance’ on the effect
the proposed move would have on the relationship between the
children and their father, finding the proposed move would be
“‘extremely detrimental’ to the children’s welfare.” (Id. at p.
1093.) Although the Court of Appeal concluded the family court
abused its discretion in placing undue emphasis on the detriment
to the children’s relationship with the father, the Supreme Court
reversed the Court of Appeal’s decision, holding the family court
“reasonably concluded . . . [t]he parents’ history of animosity and
the mother’s consistent attempts to limit contact between the
children and their father indicated that the proposed move would
be detrimental to the children” because it was “unlikely that she
would facilitate the difficult task of maintaining the father’s long-
distance relationship with the boys.” (Id. at p. 1095; accord,
Winternitz, supra, 235 Cal.App.4th at p. 655 [“[T]he family court’s
emphasis on the respective attitude of each parent regarding
visitation with the other parent does not demonstrate an abuse of
discretion” where sufficient evidence supported findings that “the
relationship between [f]ather and [son] ‘would certainly run a
high risk of being greatly diminished if the request to move to
Chico [were] granted[.]’”].)
       On appeal, Mother asserts the family court made three
errors. First, she contends the court erred in weighing the
distance of the move against the move-away, arguing this factor




                                 24
should have been neutral. Mother does not challenge the family
court’s finding that it would be logistically difficult for Madison to
maintain a relationship with Father if she moved to Chicago.
Instead, Mother argues “[i]n the reverse however, the [c]ourt did
not consider the logistics difficult for Mother in the event that
Mother would move without the parties’ daughter.” Mother’s
argument misapprehends the family court’s task in deciding a
move-away request. Section 7501, subdivision (a), provides that
the custodial parent has the right to change the residence of the
child, “subject to the power of the court to restrain a removal that
would prejudice the rights or welfare of the child.”
       Here, the family court reasonably found that moving
Madison thousands of miles from her present home would harm
Madison’s welfare. Contrary to Mother’s argument, the court’s
contingent custody order that reassigned primary physical
custody to Father if Mother elected to move does not show the
court erred in its consideration of this factor because the court
had no power to stop Mother from moving. (See In re Marriage of
Paillier (2006) 144 Cal.App.4th 461, 464 [“If the court rules in
favor of Dad, Mom then must decide whether she still wants to
move, given that moving will mean losing custody. Of course, a
third option would be to enjoin Mom from moving. However, it
has been held that this would violate Mom’s federal
constitutional right to travel.”].) It is precisely because a two-
thousand-mile move would be highly detrimental to Madison’s
bond with whichever parent becomes distant from Madison that
this factor militates against allowing Madison to move.13


13    Even if we were to consider the harm to Mother if she
decides to move to Chicago without Madison in weighing the




                                 25
      Second, Mother argues in a similar vein that the family
court erred in weighing Madison’s young age against the move-
away. Again, Mother does not dispute the court’s finding that
because Madison was only three years old, “[s]he has not had the
time to establish a lasting bond with both parents that would
survive a move, absent continuing frequent custodial time with,
and involvement by, her father.” Mother instead argues that
because Madison’s relationship with both parents would be
harmed by a move that separated her from one of her parents,
the age factor should be neutral. But the undisputed finding that
a move would be particularly harmful to Madison on account of
her age—in contrast to an older child who would have had an
opportunity to develop stronger parental bonds and maintain a
long distance relationship—militates against the family court
granting the move-away RFO.
      Third, Mother contends the statement of decision misstated
the record and omitted important facts regarding the parents’
coparenting and Mother’s efforts to restrict Father’s visitation.
Mother’s opening brief includes dozens of excerpts of the record
that she contends call into doubt the family court’s findings that
Mother sought to limit Father’s custodial time, blamed Father for


distance factor, there are grounds to conclude that the factor still
militates against the move-away. The family court found Father
“generally approves requests by [Mother] to travel without fuss
or drama” and it was less likely Father would interfere with
Mother’s relationship with Madison than the converse. The
family court also provided in the contingent custody order for
“significant periods of time that Madison will be with [Mother] in
both Chicago and Los Angeles so that the emotional bonds and
significant periods of care will continue.”




                                 26
Madison’s illnesses, and did not promote Madison’s relationship
with Father. For example, Mother identifies Talking Parents
communications in which Father acquiesced to Mother’s requests
to reschedule his visitation, either by confirming he would not be
at the exchange location or agreeing to take a makeup day with
Madison. Mother points to Father’s admission that Madison was
often sick and instances where Father was equally patronizing to
her. For example, when Mother wrote, “Madison vomited again
today. What did she eat while with you on yesterday?,” Father
responded, “She has never vomited while in my care. You may
have some contaminated food at the house. Pay attention to
what you are feeding her and see if some of the same foods are
close to the time of vomiting.” Mother also identifies evidence she
believes shows her efforts to support Madison’s relationship with
Father, including comprehensive evidence that Mother sent
Father photographs and projects from Madison’s preschool and
activities and invited Father to Madison’s medical and dental
appointments and social functions. Yet, Mother argues, Father
never attended these events and never visited Madison in
preschool. Mother also identifies what she considers to be
impeachment evidence, for example identifying an email where
she told Father, “I would like to get your thoughts on both the
Discovery School as well as Early Discoveries in Chicago” to
contradict Father’s testimony that he had “no input” in the
selection of Madison’s daycare.
       As discussed, we apply a substantial evidence standard to
the court’s factual findings. (In re Marriage of Fajota, supra, 230
Cal.App.4th at p. 1497.) “‘On review for substantial evidence, we
examine the evidence in the light most favorable to the prevailing
party and give that party the benefit of every reasonable




                                27
inference. [Citation.] We accept all evidence favorable to the
prevailing party as true and discard contrary evidence.
[Citation.]’ [Citation.] ‘We do not reweigh the evidence or
reconsider credibility determinations.’” (In re Marriage of
Calcaterra & Badakhsh (2005) 132 Cal.App.4th 28, 34; In re
Marriage of Jones (1990) 222 Cal.App.3d 505, 515 [“The task of
the appellate court is limited to searching the record for any
substantial evidence which will support the judgment.”].) The
family court found Father’s testimony credible and marshaled
detailed evidence in the Talking Parents communications to
substantiate its findings. Many of the purported misstatements
and omissions raised by Mother were explored at the trial and do
not contradict the evidence supporting the court’s order, and it
was the proper role of the family court to weigh the evidence and
evaluate the credibility of the witnesses.

                        DISPOSITION

     The family court’s January 22, 2020 order denying the
move-away RFO is affirmed. Father is to recover his costs on
appeal.

                                         FEUER, J.
We concur:

             PERLUSS, P. J.              IBARRA, J.*

*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               28